Citation Nr: 1644987	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-35 994	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus and its residuals including peripheral vascular disease, a left leg below the knee amputation, and retinopathy with blindness.

2.  Entitlement to service connection for residuals of a gunshot wound to the throat.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1965 to December 1971.

The Board of Veterans' Appeals (Board) finds that this matter comes from an April 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Initially, the Board finds that this appeal is coming to it from an April 2001 rating decision because the record reveals that in April 2001 the RO received a notice of disagreement (NOD) as to that April 2001 rating decision and the Veteran thereafter perfected his appeal by filing a timely December 2012 Substantive Appeal after issuance of the November 2012 statement of the case.

As to the Veteran's claims of service connection for residuals of a gunshot wound to the throat and right ear hearing loss, given the April 2001 NOD the Board has recharacterized these claims as original claims because the April 2001 rating decision never became final.  As to the Veteran's left leg amputation and blindness claims, the Board has recharacterized his application to reopen his claim of service connection for diabetes mellitus to include all its residuals to include his left leg amputation and blindness because the earlier April 1997 denial of the claim of service connection for diabetes mellitus included its residual left leg below the knee amputation and the retinopathy that caused his blindness.  

In November 2015, the Board remanded the appeal to provide the Veteran with the hearing he had requested.  In December 2015, the Veteran withdrew his hearing request.  Therefore, the Board finds that it may adjudicate this appeal without holding a hearing.

In October 2016, the Board received the Veteran's representative a waiver of agency of original jurisdiction review of additional evidence that was added to the claims file since the November 2012 statement of the case. 

Jurisdictions over the appeal know resides with the RO in Denver, Colorado.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to all the issues on appeal, the Board finds that a remand is required because, while the record shows that Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since November 1996, neither a request for these records or the records themselves appears in the claims file.  38 U.S.C.A. § 5103A(b) (West 2014); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As to the claim for a compensable rating for left ear hearing loss, the record shows that this disability may have worsened since the Veteran's last VA examination in May 2010.  Therefore, the Board finds that a remand for a new VA examination is needed.  38 U.S.C.A. § 5103A(d) (West 2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

As to the claim of service connection for right ear hearing loss, given the above development the Board also finds that a remand is required to obtain a medical opinion as to whether the Veteran know has hearing loss in this right ear as defined by VA and, if so, if it is due to his military service.  38 U.S.C.A. § 5103A(d).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the records generated in connection with the Veteran's award of SSA disability benefits. 

2.  Associate with the claims file all of the Veteran's post-November 2007 treatment records from the Bay Pines VA Medical Center, post-September 2009 treatment records from the West Haven VA Medical Center, post-January 2011 treatment records from the South Arizona VA Medical Center, and post-January 2012 treatment records from the Denver VA Medical Center.

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with right ear hearing loss and any continued problems since that time as well as any  problems caused by his left ear hearing loss including with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for audiological examination.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  

a. The Service Connection Claim

After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that the Veteran's has ever had and/or currently has a diagnosis of right ear hearing loss?  
(b)  Is it at least as likely as not that right ear loss is related to or had its onset in service?
(c) Is it at least as likely as not that right ear hearing loss is caused by the Veteran's tinnitus and/or left ear hearing loss?
(d) Is it at least as likely as not right ear hearing loss is aggravated (i.e., permanently worsened) by the Veteran's tinnitus and/or left ear hearing loss?

b. The Rating Claim

Determine the severity of his left ear hearing loss including on his occupational functioning and daily activities.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of the laws and regulations governing a TDIU as well as notice of all the evidence added to the record since the November 2012 statement of the case (SOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

